



WARNING

The
    President of the panel hearing this appeal directs that the following should be
    attached to the file:

An
    order restricting publication in this proceeding under ss. 486.4(1), (2), (3)
    or (4) or 486.6(1) or (2) of the
Criminal Code
shall continue.  These
    sections of
the Criminal Code
provide:

486.4       (1)
Subject to subsection (2),
    the presiding judge or justice may make an order directing that any information
    that could identify the complainant or a witness shall not be published in any
    document or broadcast or transmitted in any way, in proceedings in respect of

(a)       any
    of the following offences;

(i)   an
    offence under section 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170,
    171, 172, 172.1, 173, 210, 211, 212, 213, 271, 272, 273, 279.01, 279.02,
    279.03, 346 or 347,

(ii)  an
    offence under section 144 (rape), 145 (attempt to commit rape), 149 (indecent
    assault on female), 156 (indecent assault on male) or 245 (common assault) or
    subsection 246(1) (assault with intent) of the
Criminal Code
, chapter
    C-34 of the Revised Statutes of Canada, 1970, as it read immediately before
    January 4, 1983, or

(iii) an
    offence under subsection 146(1) (sexual intercourse with a female under 14) or
    (2) (sexual intercourse with a female between 14 and 16) or section 151
    (seduction of a female between 16 and 18), 153 (sexual intercourse with
    step-daughter), 155 (buggery or bestiality), 157 (gross indecency), 166 (parent
    or guardian procuring defilement) or 167 (householder permitting defilement) of
    the
Criminal Code
, chapter C-34 of the Revised Statutes of Canada, 1970,
    as it read immediately before January 1, 1988; or

(b)       two or more offences being dealt with in
    the same proceeding, at least one of which is an offence referred to in any of
    subparagraphs (a)(i) to (iii).

(2)
In proceedings in
    respect of the offences referred to in paragraph (1)(a) or (b), the presiding
    judge or justice shall

(a)  at
    the first reasonable opportunity, inform any witness under the age of eighteen
    years and the complainant of the right to make an application for the order;
    and

(b)  on
    application made by the complainant, the prosecutor or any such witness, make
    the order.

(3)
In proceedings in
    respect of an offence under section 163.1, a judge or justice shall make an
    order directing that any information that could identify a witness who is under
    the age of eighteen years, or any person who is the subject of a
    representation, written material or a recording that constitutes child
    pornography within the meaning of that section, shall not be published in any
    document or broadcast or transmitted in any way.

(4)
An order made under
    this section does not apply in respect of the disclosure of information in the
    course of the administration of justice when it is not the purpose of the
    disclosure to make the information known in the community. 2005, c. 32, s. 15;
    2005, c. 43, s. 8(3)(b).

486.6       (1)
Every person who fails to comply
    with an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)
For greater
    certainty, an order referred to in subsection (1) applies to prohibit, in
    relation to proceedings taken against any person who fails to comply with the
    order, the publication in any document or the broadcasting or transmission in
    any way of information that could identify a victim, witness or justice system
    participant whose identity is protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. P.R., 2014 ONCA 131

DATE: 20140219

DOCKET: C56051

Weiler, Sharpe and Blair JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

P.R.

Appellant

Jennifer Trehearne and
    Joshua Frost, for the appellant

Avene Derwa, for the
    respondent

Heard: February 7, 2014

On appeal from the
    conviction entered on October 3, 2011 by Justice M. Rocheleau of the Ontario
    Court of Justice.

ENDORSEMENT

[1]

The appellant appeals his conviction for sexual assault. The issue at
    trial was credibility. The complainant testified that the appellant forced her
    to have sex. The appellant testified that they did have sex but that it was
    consensual. The appellant submits that the complainants evidence contained
    many inconsistencies and that the reasons given by the trial judge for
    accepting her evidence and rejecting his evidence are inadequate and reveal
    legal error.

[2]

As is often the case in a busy trial court where oral reasons for
    judgment are given, the trial judges reasons in this case are not ideal.
    However, despite the able argument presented by Ms. Trehearne, we are not
    persuaded that appellate intervention is called for in this case.

[3]

While standing on their own, the problems with the appellants evidence
    identified by the trial judge were far from compelling, they did carry some
    weight.

[4]

We do not accept the submission that the trial judge engaged in the type
    of forbidden reasoning discussed in
R. v. Maharajah
(2004), 186 C.C.C.
    (3d) 247 at para. 30: I accept the evidence of the complainant; the
    complainants evidence differs from the evidence of the accused on material
    matters; therefore, I do not believe the evidence of the accused and I find
    that the Crowns case is proved beyond a reasonable doubt. As pointed out in
R.
    v. J.J.R.D.
(2006), 215 C.C.C. (3d)] 252 at para. 53: [A]n outright
    rejection of an accuseds evidence based on a considered and reasoned
    acceptance beyond a reasonable doubt of conflicting credible evidence provides
    a proper basis for rejecting the accuseds evidence provided that the trial
    judge goes on to consider whether, notwithstanding her rejection of the
    accuseds evidence, it raises a reasonable doubt. No reversal of the onus of
    proof takes place in such circumstances. In the present case, the trial judge
    did not simply proceed directly from finding that the complainant was credible
    to concluding that the allegations were proved beyond a reasonable doubt. Earlier
    in her reasons, the trial judge recited the
R. v. (W.D.)
formula and,
    reading her reasons as a whole, we are satisfied that she proceeded through the
    three stages of analysis and found that on all the evidence the Crown had
    proved its case beyond a reasonable doubt.

[5]

The trial judge offered several reasons for accepting the complainants
    evidence. While the appellant impugned each reason, we see no need to address
    each one individually and will only make brief comment. In particular, the
    trial judge found that when the complainant returned to her friends at the
    Subway restaurant following her brief visit to the appellants apartment, she
    was in a state of upset and distress. It was open to the trial judge to
    conclude that the complainants demeanor within minutes of the encounter at the
    apartment was entirely inconsistent with the appellants claim that they had
    engaged in consensual sex and that when the complainant left his apartment she
    was not upset.

[6]

The complainant testified that when she went to the complainants
    apartment she was menstruating. She testified that she thought the appellant had
    removed the tampon she was using before he sexually assaulted her. The
    appellant testified that the complainant had removed the tampon from her vagina
    before they engaged in consensual sex. When she was examined at the hospital, a
    tampon was found in her vagina. The complainant testified that she had no other
    tampon with her and had not replaced it. The trial judge accepted this evidence
    and concluded that the complainant was mistaken in thinking the appellant had
    removed the tampon. On this evidence, it was open to the trial judge to
    conclude that if the complainant had consented to sexual intercourse she
    herself would have ensured that the tampon that was later found in her vagina
    at the hospital had been removed.

[7]

The trial judge was alive to inconsistencies in the complainants
    evidence. It was for the trial judge to decide what weight to give to the
    cumulative effect of the inconsistencies. The trial judge concluded that given
    the considerable period of time that had passed between the incident and the
    trial, the complainants evidence was nonetheless reliable on the central issue
    of consent. It was open to her to do so. The verdict was not unreasonable.

[8]

Accordingly, the appeal is dismissed.

K.M. Weiler J.A.

Robert J. Sharpe J.A.

R.A. Blair J.A.


